Citation Nr: 1232485	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-39 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for metabolic syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1990 and from December 1995 to August 2005.  She received the Army Commendation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to service connection for bilateral leg pain and metabolic syndrome.

In October 2010, the Board remanded the claim for additional development.  

In May 2012, the Appeals Management Center (AMC) awarded service connection for pseudoclaudication of both lower extremities (claimed as bilateral leg pain).  As this rating action results in a full grant of the benefit sought, this issue is no longer before the Board.  

A review of the Virtual VA paperless claims processing system does not show any pertinent documents that are not already associated with the claims folder.  


FINDING OF FACT

Metabolic syndrome is a not a disease, injury, or defect that is representative of a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for metabolic syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304, 4.14 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in October 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate her claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

In March 2006, she was informed that VA provided ratings based on the rating schedule and was given examples of the evidence she could submit.  While this letter was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Statement of the Case issued in November 2006.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided an adequate VA examination in December 2010 for her service connection claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The receipt of updated the December 2010 VA examination report reflects development in substantial compliance with the October 2010 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.
 
Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  VA has recognized that laboratory findings; such as hyperlipidemia, elevated triglycerides, and elevated cholesterol; are not, in and of themselves, disabilities.  61 Fed. Reg. 20,440-20,445 (May 7, 1996).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she developed metabolic syndrome during active service.  Private medical records from November 2005 show that she underwent clinical evaluation to rule out metabolic syndrome.  She reported having a family history of diabetes and a history of hypercholesterolemia and weight gain.  She had slowly gained weight over the past twenty years.  

The physician conducted a clinical examination that showed the Veteran to be 5 feet 2.5 inches tall and weigh 230 pounds.  Her blood pressure was 120/80.  The physician diagnosed metabolic syndrome manifested by hypertriglyceridemia, weight gain, elevated blood sugars, and elevated blood pressure.  

In December 2010, the Veteran underwent a VA examination.  The Veteran's systolic blood pressure ranged from 128 to 134 and her diastolic blood pressure ranged from 70 to 84.  Her weight was noted to have increased from 165 pounds in September 1997 to 210 pounds by March and April 2005, when she left active service.  The examiner also noted normal triglyceride levels on laboratory testing.

The examiner reviewed the claims folder and recited the Veteran's medical history.  She stated that metabolic syndrome was not in and of itself a disease, injury, or defect.  She explained that was the occurrence of several conditions with common risk factors.  She noted that the Veteran had progressive obesity, elevated triglycerides, elevated glucose, and elevated blood pressure.  She also cited an American Diabetic Association bulletin questioning the classification as a syndrome since the treatment was unchanged for each component condition.  She then listed several definitions of impairments that she reviewed in formulating her opinion.  

Analysis

It is not in dispute that the Veteran has had metabolic syndrome since proximate to her time in service.  Her appeal turns on the question of whether metabolic syndrome may be recognized as a disability for which compensation is payable.  While the Veteran is clearly of the opinion that metabolic syndrome is a disability for VA compensation purposes, she has not reported any specific symptoms of that syndrome that would suggest an impairment in earning capacity.  Allen.  

The private medical records from November 2005 reflect that metabolic syndrome is a recognized medical condition.  However, the physician did not report any disability resulting from the syndrome.

The December 2010 VA medical opinion weighs against a finding that the metabolic syndrome is a disability.  The examiner provided a negative medical opinion accompanied by clear rationale.  She explained that the underlying metabolic syndrome condition was treated no differently when they are characterized as a component to metabolic syndrome.  She also cites controversy in the medical community regarding its characterization as a syndrome.  The opinion is overall plausible and consistent.  The Board considers the December 2010 VA medical opinion to be highly probative in showing that metabolic syndrome does not meet the current disability threshold for VA compensation purposes.  See id.  

The medical records show that the metabolic syndrome has been manifested by increased blood pressure.  VA recognizes hypertension as a disability.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  The Veteran has not been found to have hypertension, and her reported blood pressure readings would not meet the threshold for a finding of hypertension.  See Diagnostic Code 7101, Note (1) (2011) (providing that the term "hypertension" means a condition where systolic readings are predominantly 160mm or more or diastolic readings are predominantly 90mm or more).

The Veteran has also been found to have obesity associated with metabolic syndrome.  VA recognizes obesity as among the manifestation of Cushing's syndrome.  38 C.F.R. § 4.119, Diagnostic Code 7907 (2011).  VA, however, did not intend to recognize "simple obesity" as a manifestation of disability.  61 Fed. Reg. 20,440-41 (May 7, 1996).  

To the extent the metabolic syndrome is manifested by abnormal laboratory findings, such as hyperlipidemia or elevated triglycerides, these do not constitute a disability.  61 Fed. Reg. 20,440-20,445 (May 7, 1996).  

The weight of the evidence is against a finding that metabolic syndrome is a disability for compensation purposes.  Hence, a current disability has not been demonstrated, and the claim must fail.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for metabolic syndrome must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for metabolic syndrome is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


